             Case 1:20-mc-00149-LY Document 5 Filed 02/21/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TEXAS – AUSTIN DIVISION

ACKERMAN MCQUEEN, INC.,                                   §
MERCURY GROUP, INC., HENRY                                §
MARTIN, WILLIAM WINKLER,                                  §
MELANIE MONTGOMERY, AND JESSE                             §
GREENBERG,                                                §
    Movants,                                              §    Miscellaneous Case No. A20MC149 LY
                                                          §
                                                          §    Related Civ. Action No. 3:19-cv-02074-G
v.                                                        §    (Northern District of Texas)
                                                          §
NATIONAL RIFLE ASSOCIATION OF                             §
AMERICA and WAYNE LAPIERRE,                               §
     Respondents.

       REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA

         To quash a third party subpoena, “one must have a ‘personal right or privilege’ in the

requested documents.”1 The Six Flags subpoena itself demonstrates that personal right when it

requests documents that AMc created. Even the NRA argues that the documents will uncover

AMc’s alleged knowledge and prior business practices—i.e., information it personally created or

possessed (has a personal right in). The standing challenge “lacks merit.”2

         Despite attaching hundreds of unnecessary pages of documents,3 the NRA has failed to

rebut Movants’ showing that the subpoena to Six Flags is overbroad, irrelevant, and harassing.

Notably, the NRA relies on alleged information from third parties in support of its subpoena and

Response while refusing to actually disclose that information or produce the alleged documents.4



1
  Garcia v. Prof’l Contract Servs., No. A-15-CV-585-LY, 2017 U.S. Dist. LEXIS 5931, at *2-3 (W.D. Tex. Jan. 17,
2017) (Austin Division) (ruling overbroad and irrelevant the subpoena pre-dating the action by at least ten years).
2
  Id. at *2.
3
  To illustrate, the NRA attached emails with subpoenaed third parties for the proposition that the Six Flags subpoena
is not problematic because those third parties willingly conferred with the NRA. None of those subpoenas are at issue
before this Court, but several are subject to motions to quash in three other jurisdictions. Moreover, the NRA only
just disclosed to Movants that any third party produced any documents in support of its Response.
4
  See ECF 4 at 1 (“Factual Background”) (claiming to have learned about AMc’s “fraud” for which the subpoena is
required based on “recently unearthed text messages and emails”).


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                                    PAGE 1
               Case 1:20-mc-00149-LY Document 5 Filed 02/21/20 Page 2 of 7




           As to overbreadth, the NRA requested from Six Flags documents covering certain subject

matters, which scope it then expanded by asking for documents relating, concerning, and referring

to those subjects, i.e., what in reality amounts to any document ever created bearing on those

subjects—all documents created by or relating to AMc’s services to Six Flags. The NRA has not

shown how these requests are “narrowly tailored” as represented. As the NRA’s choice case

explained, a court may find undue burden from a “facially overbroad” subpoena, as here, requiring

Six Flags to reach back more than 20 years for documents wholly unrelated to this present dispute.5

    No. Substance of Request                   Overbreadth
    1   Documents concerning the               Documents “concerning” the programming and content
        Digital Media programming              or platform includes all documents ever created for the
        and content or platform that           “Digital Media.”
        AMc provided to You…
    2   Documents concerning                   Documents “concerning” these topics include all
        forecasts, predictions, or             documents that pre- and post-date such forecasts,
        estimates…                             predictions, or estimates, including the underlying work
                                               upon which those forecasts are based.
    3     Documents concerning the             Documents “concerning” the performance of the entire
          actual performance or                content and platform includes all documents underlying
          success of the Digital Media         the work upon which the performance/success are based.
          content and platform…
    4     Documents concerning the             Documents “concerning” the programming and content
          Digital Media programming            or platform again includes all documents ever created for
          and content or platform that         the “Digital Media” as with Request No. 1.
          AMc provided to You
    6     Documents that relate to the         Documents that “relate to” the money spent necessarily
          amount of money spent by             includes all documents underlying the money spent, i.e.,
          You on the Digital Media             all the documents relating to the services performed—as
          content and platform.                opposed to documents that reflect the amount of money
                                               spent, i.e., invoices already requested in Request No. 7.
    9     Documents and                        As with Requests No. 1 and 4, documents that “refer or
          communications, prepared             relate to” Six Flags Live includes all documents that in
          by You, AMc, or Mercury,             any way mention the project, including all documents
          that refer or relate to the          from inception to cessation, which is grossly overbroad
          following projects: Six Flags        for any purpose in the litigation.
          Live.




5
    See Wiwa v. Royal Dutch Shell Petroleum, Co., 392 F.3d 812, 818 (5th Cir. 2004).


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                          PAGE 2
             Case 1:20-mc-00149-LY Document 5 Filed 02/21/20 Page 3 of 7




         Moreover, because Six Flags and AMc terminated their relationship in 1999-2000, there is

no reasonable relevance of such documents to this dispute today, more than twenty years later. To

further illustrate the stark contrast in technology that makes this request harassing and incredulous

(in addition to the time gap alone), YouTube began in 2005, the first video livestream program

(Livestream) launched in 2007, and today livestream is a mainstay of the (social) media industry.

In other words, if indeed the NRA actually seeks information about Six Flags’ allegedly “similar-

to-NRATV” platform, none exists, considering that livestreaming (NRATV) was not even a

“thing” by the time the Six Flags contract ended—nor something AMc was providing for it.

Although the NRA argues the subpoena can be modified to a relevant timeframe, it failed to argue

at all how documents more than 20 years old (any such documents were last created in 1999-2000)

are relevant to the livestream platform of NRATV, let alone how to limit the subpoena.6

         Additionally troublesome is the NRA’s reliance on its own allegations and “beliefs” rather

than any supporting evidence. When claiming “no one watched NRATV’s live broadcasting feed,”

the NRA cites to its own First Amended Complaint.7 The NRA also argued that it “believes that

many, if not all, of the prior digital media campaigns that AMc used to induce the NRA to invest

in the creation of NRATV were failures.”8 But subjective belief is not the proper standard for

determining whether the NRA first had a good faith basis in law and fact for asserting a claim to

warrant a third party subpoena. We can believe pigs fly, but that does not permit us to subpoena

the farmer and all his co-op members for all information about their pigs.




6
  In the case the NRA relies upon for the contention that this Court may modify the subpoena, (1) the Court used the
party’s own temporal limitation for the modification, and (2) the Court modified the subpoena to avoid delay because
it was unable to determine the basis for the lower court’s ruling in quashing the subpoena and whether there was error,
not just because it thought the subpoena was worthy of modification. See Wiwa, 392 F.3d at 821 & n.45.
7
  ECF 4 at 2.
8
  Id. at 4.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                                     PAGE 3
                  Case 1:20-mc-00149-LY Document 5 Filed 02/21/20 Page 4 of 7




           Case in point, the NRA says in its Response and Complaint “many, if not all” of the prior

AMc clients had failed media campaigns without ever once saying which clients or providing any

support.9 The NRA also alleges in its Response and Complaint that, “[j]ust like NRATV, those

digital media campaigns were shut down because of their general ineffectiveness….”10 But, again,

the NRA never once mentions who “those” “failed” clients are, other than allegedly American

Clean Skies Foundation, addressed below. The reason? Because this is a fishing expedition. That

improper motive is exposed when considering (1) the NRA subpoenaed third parties who were

never AMc clients—demonstrating the NRA does not even know who the clients are, let alone that

their AMc media campaigns were unsuccessful; and (2) the NRA allegedly wants information

about “failed” campaigns that were “shut down,” yet it subpoenaed current clients. Typically this

ancillary discovery history is irrelevant, but here it is necessary to understand the NRA’s

gamesmanship.

           Further, the NRA misrepresents to this Court the parties’ understanding, agreement, and

business practice concerning what analytics would be (and were) provided. In fact, at no point in

this litigation, in the three lawsuits the NRA lodged against AMc in Virginia, or in either discovery

process has it ever defined “unique” viewership or indicated how the agreed-upon numbers AMc

provided (for years) of completed, engaged, and total views were insufficient. What the NRA

purports to “reasonably” request here does not exist because the NRA never requested such metrics

at the time and, indeed, such measurement was impossible: one cannot count whether person A is

watching NRATV content across multiple platforms (website, Facebook, etc.) and devices.

           The NRA then cites to a deposition from a former employee of American Clean Skies

Foundation (“ACSF”) to propose that his testimony is proof AMc charged “steep costs that were


9
    ECF 4 at 4.
10
     Id.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                     PAGE 4
            Case 1:20-mc-00149-LY Document 5 Filed 02/21/20 Page 5 of 7




not recoverable” and refused “to respond to questions and requests for information on budgets and

operations.”11 Several issues: (1) ACSF has no relation to Six Flags; (2) that individual had no

degree or prior experience with accounting for proper budgeting practices; and (3) the ACSF

creator and its Board repeatedly approved the AMc budgets and work performed.

        The NRA also relies on offensive use of the attorney-client privilege in support of its

arguments, which is the subject of pending disputes before the Northern District of Texas. Namely,

the NRA accuses AMc of “obstructing its investigation” by “attempt[ing] extortion and an

unsuccessful coup,” but (1) the evidence baldly demonstrates the opposite, and (2) the extortion

idea came from the NRA’s counsel, hence the reason the NRA continues to assert privilege over

the underlying fact (read: non-privileged) of who first claimed attempted extortion. Such an

improper sword-and-shield use of the attorney-client privilege is improper as a basis for granting

the NRA its overreaching subpoena.

        Beyond these reasons, the NRA also has an improper motive for seeking the documents.

On the one hand, the NRA concedes, in different verbiage, that it wants to use this information to

show AMc acted in conformity with prior bad acts. On the other hand, the NRA’s lead counsel is

using these subpoenas to circumvent the protective order it seeks to unwind. That order prohibits

lead counsel from accessing, reviewing, or using AMc’s Highly Confidential information. But if

the NRA could obtain those documents through a third party first, AMc would have no opportunity

to designate the information Highly Confidential. The fact that AMc just learned through the




11
  ECF 4 at 5. See also id. at 8 fn. 24 wherein the NRA suggests AMc wrongfully sued a former employee who
defamed AMc. Noteworthy is that former employee agreed to meet with AMc’s counsel about retraction after
receiving the required retraction demand (which, upon refusal, supports a claim for exemplary damages) until the
NRA’s lead counsel convinced him otherwise. Also noteworthy, that same lead counsel was once disqualified for
using his opponent’s former employee as a litigation tactic against it—the same pawn-game at play here.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                               PAGE 5
               Case 1:20-mc-00149-LY Document 5 Filed 02/21/20 Page 6 of 7




NRA’s Response that some third parties have produced documents proves this risk to be real and

imminent.

           As set forth by Wiwa, the Six Flags subpoena (1) seeks information not relevant to the

dispute in the lawsuit, which (2) exposes the lack of the NRA’s need for such documents; (3) the

subpoena is facially and practically overbroad, exacerbated by (4) an attenuated time period

extending beyond 20 years; (5) the subpoena lacks particularity when it seeks all documents

between AMc and Six Flags relating to AMc’s services; and (6) the overbreadth alone

demonstrates undue burden, which all factors together further emphasize.12

                                          CONCLUSION

           For the foregoing reasons, Movants respectfully request this Court grant their Motion;

quash the subpoena issued to Six Flags; transfer the Motion to the Northern District of Texas; and

grant Movants any further relief, at law or in equity, to which they may be justly entitled.




12
     392 F.3d at 818.


REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                       PAGE 6
           Case 1:20-mc-00149-LY Document 5 Filed 02/21/20 Page 7 of 7




Dated: February 21, 2020.

                                              Respectfully submitted,

                                              /s/ Brian E. Mason
                                              Jay J. Madrid, Esq.
                                              Texas Bar No. 12802000
                                              madrid.jay@dorsey.com
                                              G. Michael Gruber, Esq.
                                              Texas Bar No. 08555400
                                              gruber.mike@dorsey.com
                                              J. Brian Vanderwoude, Esq.
                                              Texas Bar No. 24047558
                                              vanderwoude.brian@dorsey.com
                                              Brian E. Mason, Esq.
                                              Texas Bar No. 24079906
                                              mason.brian@dorsey.com
                                              DORSEY & WHITNEY LLP
                                              300 Crescent Court, Suite 400
                                              Dallas, Texas 75201
                                              (214) 981-9900 Phone
                                              (214) 981-9901 Facsimile

                                              ATTORNEYS FOR MOVANTS ACKERMAN
                                              MCQUEEN, INC., MERCURY GROUP, INC.,
                                              HENRY MARTIN, JESSE GREENBERG,
                                              WILLIAM WINKLER, AND MELANIE
                                              MONTGOMERY



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2020, I filed the foregoing document with the clerk of
court for the U.S. District Court, Western District of Texas. I hereby certify that I have served the
document on counsel for the NRA the issuing court in the Northern District of Texas, Dallas
Division.

                                              /s/ Brian E. Mason
                                              BRIAN E. MASON




REPLY IN SUPPORT OF MOTION TO QUASH THIRD PARTY SUBPOENA                                     PAGE 7
